DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims 
The amendment filed 5/14/20 is acknowledged. Claims 1-2 are pending. Claim 1 has been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US PGPUB 2010/0137733 A1 – previously cited), hereinafter Wang further in view of view of Carter (US PATENT 6,718,980 B2 – previously cited).
Regarding Claim 1, Wang teaches: A method of avoiding ambient analytes which would skew an analyte result in a breath analysis method and of calibrating subject of the breath analysis comprising, immediately before a breath analysis method or collection of breath for a breath analysis method, administering to the subject a predetermined purified and standardized gas composition, the predetermined gas composition being free of an ambient analyte which would skew an analyte result in a breath analysis method (paragraph 0048). Wang does not explicitly mention the standardized gas is being something other than ambient air from the area in which the breath of the subject will be collected and having a universality of composition regardless of the area in which the breath of the subject will be collected. 
Carter teaches using standard hospital grade pure O2 (column 4 lines 5-24; i.e. something other than ambient air) when clearing the breath of CO or other impurities (column 3 lines 28-53) in order to accommodate institutional demands. It would be obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Wang wherein the predetermined purified and standardized gas composition is not ambient air from the area in which the breath of the subject will be collected and has a universality of composition regardless of the area in which the breath of the subject will be collected (standard hospital grade pure O2 is a universal composition) so that the method could be performed by a hospital or emergency vehicle without the need for addition specialized equipment.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Carter, further in view of Selvarajan et al. (US PGPUB 2010/0147302 A1 – previously cited), hereinafter Selvarajan.
Regarding Claim 2, Wang in view of Carter teaches: The method of claim 1. While Wang teaches the use of pre-concentrators to increase the concentration of analytes in breath (paragraph 0062), and collecting exhaled breath for analyte analysis (paragraph 00053; implying a closed container), Wang in view of Carter does not teach wherein the method using reduced pressure to enhance exit transit of the desired analyte into the breath.
Selvarajan teaches that increasing the pressure differential between the atmospheric side of a mask and the inside of the mask, via negative pressure on the atmospheric side (i.e. reduced pressure) leads to a washout of a greater portion of CO2 (i.e. enhanced transit of analyte; paragraph 0050). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Wang to use reduced pressure in order to enhance exit transit of the desired analyte into the breath as Selvarajan teaches that employing negative pressure on the atmospheric side of a mask leads to a washout of a greater portion of CO2 from a subjects breath.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,770,192. Examiner notes that Claim 1 of the US PATENT 9,770,192 anticipates claim 1 of the instant application. Any reference meeting the limitations set forth in claims 1 of the US Patent would also meet the limitations set forth in claims 1 of the current invention.

Response to Arguments and Amendments
Applicant's arguments and amendments have been fully considered.
Regarding 35 U.S.C. § 112 rejections, Examiner notes that the previous rejections has been withdrawn. 
Regarding 35 U.S.C. § 103 rejections, Applicant argues that Carter does not remedy the deficiencies of Wang and that Carter is not related to avoiding ambient analyzes that would skew and analyte result. Examiner respectfully disagrees.
Carter teaches the use of Hospital Grade Pure O2 to clear the breath of CO and other impurities (i.e. avoiding ambient analyzes that would skew an analyte result). Thus, Carter is relevant art. 
Further, Examiner notes that Hospital grade pure O2 is not ‘ambient air from the area in which the breath of the subject will be collected’. Thus, Carter reads on the amended limitations. 
Applicant further argues that hospital grade pure O2 is not a universal composition, but rather a gas, principally comprising O2, that must meet a purity level described in the USP monograph. Examiner respectfully disagrees. USP Grade Oxygen has strict compositions standards that are universal (see Oxygen: Concentrations, Grades, and Labels). As acknowledged by the Applicant in the remarks filed 5/14/20, “In the United States, this standard is that the gas must comprise not less than 99.0% O2”. The point is that, under the relevant monograph a full 1 % of "hospital grade pure 02" may be something other than O2. While Examiner notes that Hospital/Medical grade gas is USP Grade F, The USP chart clearly shows that besides Oxygen, USP Oxygen has a universal, predetermined standard whose composition is known. For example: USP GRADE A is a standard, universal composition that contains 99.0% O2, and 300 units of CO2 and 10 Units of CO. 
The term “universality of composition” is a broad term. Even Applicant’s own Specification refers to Bone Dry Calibration Air at 99.99999% purity, which Examiner notes is not 100%, and thus contains something other than Air. Therefore, Examiner notes that ANY Hospital grade Pure O2 has universal composition in light of strictly regulated USP Standards. The rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oxygen: Concentrations, Grades, and Labels: http://www-personal.umich.edu/~lpt/oxlabel.htm 2008
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/               Examiner, Art Unit 3791                                                                                                                                                                                         

/KAYLEE R WILSON/              Primary Examiner, Art Unit 3791